Title: Marquis de Lafayette to John Adams, 9 April 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Adams, John


        
          Dear Sir
          Paris April the 9th 1784
        
        A friendly letter I wrote You, and the One I Receive is not so affectionate as usual. The Value I set By Your Esteem, the Consequent fear least my Conduct Be Misrepresented to You, Such were the Motives that Actuated me— As to the institutions Alluded to, I only Need Saying that My principles are known— if You Have writen Nothing, I did more, for whatever I thought Ought to Be Amended, I Submitted to the President of the Society— and I think, Every Man’s influence, so far as it Goes, must Be Exerted for the Good of the public— But it Has Been My principle, in foreign Countries, Not to Blame American Measures— I don’t Say You are in the least wrong, particularly as You tell me You Never Spoke Unasked— I Have only told you, what in Similar Cases I Used to do— and I don’t See the least Harm in doing otherwise— as to My Going to America, I first went for the Revolution, and not for the war, and warfaring Was Only A Secondary incident, which in Support of the Rights of Mankind Had Become Necessary— Now I am Going for the people, and My Motives are, that I love them, and they love me—that My Arrival will please them, and that I will Be pleased with the Sight of

those whom I Have Early joined in our Noble and Successfull Cause.— I may add, that Opinions of Honest men, When they Have some influence, do more or less prove Serviceable— and How Could I refrain from Visiting a Nation whose I am an Adoptive Son, and where, particularly Among Your fellow Citizens, I Have Experienced so Many Marks of Affection and Confidence
        With Much Respect, and also with a Sincere Attachment I Have the Honour to Be / Dear Sir / Your obedient Humble / Servant
        
          Lafayette
        
      